\ooo\ro\'u~¢wz\)»-\

.10
11
12
13
14
15

1;6_

17
18
19
20
21
22
23
24
25
26
27
28

 

MICHAEL A. FARBSTEIN (SB#107030)
RAMSEY F. KAWAR l§`>[`1/?9§*213497)
FARBSTEIN & BLAC AN

A Professional Co oration

411 Borel Avenue, uite 425

San Mateo, California 94402~3518

Telephone: §650) 554~6200
Facslmile: ( 50) 554-6240

Email: maf@farbstein.com; rfk@farbstein.com

Attorneys for Defendant
GREGORY S. KUHL

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION

 

In re: CASE NO. 17-40327 RLE
INDEPENDENT ADOPTION CENTER, Chapter 7
Debtor,
MARLENE G. WEINSTEIN, » Adv. Pro. No. 17~04020 RLE _
Plaintiff, ‘
SUBSTITUTION OF AT'I`ORNEY

VS.

GREGGRY S. KUHL, SUSAN
SPARLING, ALEX KAPLAN, NANCY
WORRELL, DAN WARD, WILLIAM
KINNANE, CHRISTINE ZWERLING,
MARCIA HODGES, and
NAVIGATORS INSURANCE
COMPANY, a New York corporation,

Defendants.

 

TO THIS HONORABLE COURT, TO.ALL PARTIES AND TO THEIR
RESFECTIVE ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that Defendant GREGORY S. KUHL hereby
substitutes Farbstein & Blackman, A Professional Corporation as his counsel, in place of

Ericksen Arbuthnot.

UB TITUTION FATT
Adv. Pro. No. 17-04020 RLE

Case: 17-04020 Doc# 133 Filed: 04/12/19 Entered: 04/12/19 15:33:22 Page 1 of 2

 

 

 

 

1 PLEASE TAKE FURTHER NOTICE that Defendant GREGORY S. KUHL
2 hereby requests that copies of all notices and papers be served on new counsel as follows:
3 MICHAEL A. FARBSTEIN (SB#107030)
RAMSEY F. KAWAR I&S`i`§s¢é211’1497)
4 FARBSTEIN & BLAC AN
A Professional Cor oration
5 411 Borel Avenue, uite 425
San Mateo, California 94402-3518
6
Telephone: §650) 554-6200
7 Facsxmile: ( 50) 554-6240
Email: maf@farbstein.com; rfk@farbstein.com
8
9
10 Defendant Gregory S. Kuhl hereby consents to the above substitution of counsel.
11
12 DATED; March' t V , 2019 M/»M
GR Y S. KUHL
13
14 Farbstein & Blackman, a Professional Corporation hereby consents to the above
substitution of counsel.
15
17 DATED: March 1 \"' , 2019 ` “ \
l RAMSEY F. KAWAR
18 Farbstein & Blackman
A Professional Corporation
19
20 Ericksen Arbuthnot hereby consents to the above substitution of counsel.
21
22 DATED; March 261 , 2019
23
24
25
26
27
28
2
UB T A
Adv. Pro. No. 17-04020 RLE

 

Case: 17-04020 Doc# 133 Filed: 04/12/19 Entered: 04/12/19 15:33:22 Page 2 of 2

 

